—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated February 8, 1993, which, after a hearing, dismissed the petition.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and the arbitration is permanently stayed.
It is undisputed that the respondent failed to report the hit- *341and-run accident to the police. The Supreme Court therefore erred in dismissing the petition to stay arbitration (see, Matter of United States Fire Ins. Co. v Williams, 166 AD2d 538; Matter of Aetna Cas. & Sur. Co. v Loy, 108 AD2d 709).
We have considered the respondent’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.